DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowance corrects for the omission of claim 45 in the claims filed 11/22/2021 via Examiner’s Amendment. 
In the 11/05/2021 Non-Final Office Action, claims 1-18 and 21-35 were pending. Claims 1-8, 21, 23, 25, and 26 were rejected. Claims 24 and 27 were objected to. Claims 9-18, 22, and 28-34 were withdrawn. Claim 35 was allowed. 
In the Applicant’s 11/22/2021 Reply, claims 1, 22, 25, and 35 were amended. Claims 36-44 and 46-68 were added. Note, these claims erroneously omit claim 45, reconciled in the Issue Classification renumbering. 
Claims 1-18, 21-27, 35-44, and 46-68 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 11/22/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1, 3, 7, 8, 21, 23, and 25 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20050266085A1 (published 12/01/2005):

    PNG
    media_image1.png
    219
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    68
    618
    media_image2.png
    Greyscale

	The Applicant amended the claims to incorporate features of claims 24, 27, and 35, which were indicated to contain allowable subject matter. This rejection is, therefore, withdrawn.
	Claims 2, 4-6, and 26 were rejected under 35 U.S.C. 103 as being unpatentable over US20050266085A1:

    PNG
    media_image3.png
    700
    621
    media_image3.png
    Greyscale

The Applicant amended the claims to incorporate features of claims 24, 27, and 35, which were indicated to contain allowable subject matter. This rejection is, therefore, withdrawn.
	Claim 25 was rejected under 35 U.S.C. 112(b) as being indefinite for reciting “derivatives thereof,” a relative term with no indication of the type or kind of derivatization that must occur to meet the claim language. The Examiner’s Amendment obviates this rejection which is withdrawn.
	The objections to claims 24 and 27 are withdrawn. The restriction requirement is withdrawn, and all claims are rejoined. 	

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Gretchen Miller on 12/02/2021. Please amend the claims as follows:
	Claim 25:  Replace “chitin, chitosan, and derivatives thereof.” with “chitin, and chitosan.”
		
Conclusion
Claims 1-18, 21-27, 35-44, and 46-68 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655